Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-9 are pending. Claims 1-9 are under examination.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is directed to the split ratio. Although the split ratio is defined in claim 6, the split ratio is introduced using the definite article. The use of the definite article denotes prior usage of the phrase in claim 1. The split ratio, as a mathematical equation is not present in claim 1.  Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a method to prepare decolorized acetoacetyled ethylene glycol. However, acetoacetyled ethylene glycol can be interpreted to include the diester or monoester or a composition of both. The three conflicting interpretations of acetoacetyled ethylene glycol render the claims indefinite.
Claims 8 and 9 are directed to any degassing. It is not clear what degassing is being referred to. The phrase any degassing includes the degassing in claim 7, from where claims 8 and 9 depend. However, the phrase “any degassing” refers to other degassing not evident in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘238 (CN1955238, Published 05-2007) and Glas-Col (The Benefits of short Path Distillation, pages 1-3, Published 09-2018).
Interpretation of Claims

    PNG
    media_image1.png
    111
    727
    media_image1.png
    Greyscale

	Acetoacetyled ethylene glycol is being interpreted as anyone of the monoester, diester and/or a mixture. Short path evaporator is being interpreted as including short path distillation. 
Scope of the Prior Art
	238 teach the following (page 5 of 15, bottom).

    PNG
    media_image2.png
    253
    1087
    media_image2.png
    Greyscale

	The above pressure of 0.2 mmHg or 0.3 mbar and 165-180C overlap the pressures and temperatures on claims 4-5.
Ascertaining the Difference
	238 does not teach the decolorization of acetoacetyled ethylene glycol (AAEG), the continuous feeding of the AAEG into the short path evaporator, the evaporator working continuously, and the currently claimed split ratio.
Secondary Reference
	Glas-Col teach a comparison of short path distillation to conventional distillation and the benefits of short path distillation (page 1). For example, Glas-Col teach short path distillation is a compact purification method that is ideal for laboratory applications where minimal instrumentation footprint is essential. This low pressure technique uses multiple flasks and comparatively short extraction feeds to separate condensate media across paths of just a few centimeters (page 1). Glas-Col goes on to teach conventional distillation methods often require much larger apparatus to achieve the requisite purity levels for application specific requirements. Short path distillation meanwhile can achieve distillate purity levels of up to 99% using multiple components in a smaller working space (page 1). 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the distillation taught by 238 with the short path distillation taught by Glas-Col with a reasonable expectation of success. The ordinary artisan would have done so to acquire the benefits of short path distillation taught by Glas-Col.
The ordinary artisan would have used the currently claimed temperatures and pressures. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon performing the short path distillation at the currently claimed pressures and temperatures the ordinary artisan would have arrived at the current invention of decolorized acetoacetylated ethylene glycol, and the currently claimed split ratio. The reason being substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The above argued short path distillation being performed at the currently claimed pressures and temperatures constitutes a substantially identical method as compared to the currently claimed method.	

Claim(s) 2-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘238 (CN1955238, Published 05-2007) and Glas-Col (The Benefits of short Path Distillation, pages 1-3, Published 09-2018) as applied to claims 1, 4-6 in the above 103 rejection, and in further view of ‘247(US Patent 2,363,247, Patent date 11-1944) and ‘315 (WO2013/007315, Published 01-2013).
Interpretation of Claims

    PNG
    media_image1.png
    111
    727
    media_image1.png
    Greyscale

	Acetoacetyled ethylene glycol is being interpreted as anyone of the monoester, diester and/or a mixture of Both. Short path evaporator is being interpreted as including short path distillation.

    PNG
    media_image3.png
    85
    1098
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    89
    1127
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    96
    777
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    61
    787
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    61
    784
    media_image7.png
    Greyscale


Scope of the Prior Art
	The teachings of 238 and Glas-Col are written in the above rejection and incorporated by reference.
Ascertaining the Difference
	238 and Glas-Col do not teach a degassing step nor the temperatures and pressures of the degassing step. 238 and Glas-Col do not teach continuously working the evaporator or continuously feeding the colorized AAEG into the short path evaporator.
Secondary Reference
	Both 247 and 315 teach a degassing step prior to a short path distillation. For example, 247 teach short path distillation and teach the necessity of degassing to obtain a material free from tenaciously absorbed gases which would otherwise be released during distillation (column 1). The reason for removal of the gases is because the gasses drastically reduced the vacuum to such a point that the distillation did not occur (column 1). 
	315 teach short path distillation (page 6, bottom). 315 teach the use of a degassing step with temperatures determined by the composition of the starting materials (page 7, top).
Concerning the continuous feeding and working, 315 teach the following (page 6, bottom).

    PNG
    media_image8.png
    208
    941
    media_image8.png
    Greyscale

	The above teachings render 247 and 315 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized a degassing step prior to the short path evaporation. The ordinary artisan would have done so with a reasonable expectation of success because both 247 and 315 teach a degassing step prior to a short path distillation. Additionally, 247 teach gasses drastically reduced the vacuum to such a point that the distillation does not occur. 
Concerning the temperatures of claim 8, 315 teach temperatures are determined by the composition of the starting materials (page 7, top). The ordinary artisan would have found the workable ranges of temperatures by the starting material to be degassed. Pressures directly affect the temperature. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the continuous limitations of claims 2-3, it would have been obvious to perform the above argued short path evaporation and feeding of the short path evaporator continuously. The reason being, 315 teach short path distillation can be a continuous process. Additionally, the courts have held that continuous operation is obvious in light of a batch process in the prior art. See In re Dilnot, 319 F.2d 188, 138 USPQ (CCPA 1963). The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). MPEP 2144.04 V. E.


Conclusion
Claims 1-9 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628